Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 – 40 are currently pending.
The abstract submitted on 07/09/2020 is accepted.
The oath submitted on 07/09/2020 is accepted.
The drawings submitted on 07/09/2020 are accepted.
The IDS submitted on 10/15/2020 and 12/14/2021 have been considered.
No foreign priority has been claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 29 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, claim 29 recites the limitation “wherein the information comprises station (STA) information.” in lines 1 – 2.  
This recitation renders the claim vague and indefinite because it is unclear whether the term “the information” refers back to “measurement configuration information” recited in claim 28 line 3 or “the information” recited in claim 28, lines 6 – 7; 
Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they depend from a claim which has been rejected.

NOTE: To remedy this issue, it is suggested applicant amend claims 29, 30, 33 to recite --- wherein the requested information comprises access point (AP) information (APinfo)---, if applicable, with similar corrections to all recitations of “the information”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ljung et al. (US 20190042318 A1) in view of Agarwal et al. (US 20200229037 A1).

Regarding claim 21, Ljung et al. discloses a method (Ljung et al., FIG. 3) performed by a service consumer (Ljung et al., FIG.1, central MEC server 200; [0029] the MEC application platform may be used to provide one or more MEC applications (MEC apps)), the method comprising: 
transmitting, by the service consumer to a wireless local area network (WLAN) information service (Ljung et al., FIG.2, Radio Network Information Services (RNIS) 242 at eNB 100 or UE 10; [0025] the central MEC may allow for reducing the load on centralized network infrastructure by offloading certain tasks to more peripheral sites, such as to the MEC server 200 co-located with the eNB; the central MEC server may also distribute MEC computational tasks to one or more of the UEs), measurement configuration information (Ljung et al., [0040] having received the candidate list, the MEC server may proceed to request further information from one or more of the candidate MEC UEs, in relation to [0041] the request and the selection information would actually be conveyed through the eNB, which provides the radio connection to the UE); 
transmitting, by the service consumer to the WLAN information service, a request for access point (AP) information (APinfo) (Ljung et al., [0033] the MEC server could request information on local conditions from one or more of the indicated candidate UEs and perform the final selection on the basis of the indicated local conditions); and 
receiving, by the service consumer from the WLAN information service, the APinfo in response to the request (Ljung et al., [0040] the MEC server sends a request to the UE, which responds by sending selection information to the MEC server; [0050] the access node may evaluate if one or more conditions for MEC support are met by the UE(s), where the evaluation of may be based on information which is available at the access node for purposes of controlling access of the UE(s) to the mobile communication network, information based on measurements performed by the access node, information on conditions at the UE as received from the UE, information on radio conditions at the user equipment or information on mobility of the user equipment in relation to [0052] the access node may send an indication of the candidate UEs for support of MEC to the MEC server by sending the list to the MEC server), 
wherein the APinfo comprises an information element indicating a channel load (Ljung et al., [0033] the local conditions may include current available computing capacity and/or memory, or current battery status, current computational demands of the candidate UE; [0040] the selection information may include information on local conditions at the UE, information on currently available computing capacity and/or currently available memory, current battery status, or current computational demands; [0047] if an interface load or processor load of the access node exceeds a threshold, the access node may determine that MEC support by UEs connected to the access node is not feasible from the perspective of the access node).
Ljung et al. does not expressly disclose the APinfo comprises a time stamp.
Agarwal et al. for example, from an analogous field of endeavor (Agarwal et al., [0075] the serving edge service interacts with the central edge service agent to access information indicating the radio access bearer or IP flow that uses results generated by the edge service) discloses the APinfo comprises a time stamp (Agarwal et al., [0088] the serving edge service provides reports to the edge service agent on a per-user or per-bearer or per IP flow depending on how edge service reporting is configured, where the report includes information related to throughput guidance such as a timestamp, tunnel identifiers of the radio access bearer, throughput guidance values for flows that are identified by information provided in the original request).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the APinfo comprises a time stamp as taught by Agarwal et al. with the system of Ljung et al. in order to report the measurements (Agarwal et al., [0088]).

et al. - Agarwal et al. disclose the APinfo is in accordance with the measurement configuration information (Agarwal et al., [0079] the central edge service agent may provide information to configure the serving edge service to report service results "in-band" or "out-of-band"as well as a frequency for reporting the service results from the serving edge service).  The motivation is the same as in claim 21.

Regarding claim 23, Ljung et al. - Agarwal et al. disclose the channel load is a channel load of one or more APs (Agarwal et al., [0082] the throughput guidance calculated by the serving edge service, as well as other events, are reported to the central edge service agent on a per bearer or per-flow level, in relation to [0080] edge services such as services that estimate cell loading, cell congestion, timing advances, and the like using the layer 1 and layer 2 parameters that are available in the access element may be reported).  The motivation is the same as in claim 21.

Regarding claim 24, Ljung et al. - Agarwal et al. disclose receiving, by the service consumer from the WLAN information service, information corresponding to other STAs (Ljung et al., [0038] the eNB may consider corresponding information as received from other UEs, information obtained by measurements performed by the eNB itself or information received from other nodes of the mobile communication network).

et al. - Agarwal et al. disclose receiving, by the service consumer from the WLAN information service, mobility information concerning end users associated with an IEEE 802.11 network (Ljung et al., [0036] the condition information may include information on a mobility status of the UE; [0049] the access node may evaluate one or more indications of capabilities received from the UEs connected to the access node, In addition or as an alternative, such indication(s) may also be received from other nodes of the mobile communication network, such as a control node responsible for controlling mobility procedures).

Regarding claim 26, Ljung et al. - Agarwal et al. disclose receiving, by the service consumer from the WLAN information service, information on available access points for handover of a station (STA) (Agarwal et al., [0075] in the event that the user equipment hands off from the serving access element to a target access element, the serving edge service interacts with the target access element by exchanging service specific parameters as part of a handover preparation procedure).  The motivation is the same as in claim 21.

Regarding claim 27, Ljung et al. - Agarwal et al. disclose the service consumer is a mobile edge computing (MEC) application (APP) (MEC APP) (Ljung et al., FIG.1, central MEC server 200; [0029] the MEC application platform may be used to provide one or more MEC applications (MEC apps)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28 – 30, 32, 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ljung et al. (US 20190042318 A1).

Regarding claim 28, Ljung et al. discloses a service consumer (Ljung et al., FIG.1, central MEC server 200 in relation to FIG. 7) comprising: 
a transmitter (Ljung et al., FIG. 7, interfaces 710) configured to transmit, to a wireless local area network (WLAN) information service (Ljung et al., FIG.2, Radio Network Information Services (RNIS) 242 at eNB 100 or UE 10; [0025] the central MEC may allow for reducing the load on centralized network infrastructure by offloading certain tasks to more peripheral sites, such as to the MEC server 200 co-located with the eNB; the central MEC server may also distribute MEC computational tasks to one or more of the UEs), measurement configuration information (Ljung et al., [0040] having received the candidate list, the MEC server may proceed to request further information from one or more of the candidate MEC UEs, in relation to [0041] the request and the selection information would actually be conveyed through the eNB, which provides the radio connection to the UE;); 
Ljung et al., [0033] the MEC server could request information on local conditions from one or more of the indicated candidate UEs and perform the final selection on the basis of the indicated local conditions; [0046] the access node may receive a request for MEC support from an central MEC server, where the request may be transmitted by the MEC server on an as-needed-basis or in terms of a subscription to be informed by the access node about candidate UEs available for MEC support); and 
a receiver (Ljung et al., FIG. 7, interfaces 710) configured to receive, from the WLAN information service, the information, in response to the request (Ljung et al., [0050] the access node may evaluate if one or more conditions for MEC support are met by the UE(s), where the evaluation of may be based on information which is available at the access node for purposes of controlling access of the UE(s) to the mobile communication network, information based on measurements performed by the access node, information on conditions at the UE as received from the UE, information on radio conditions at the user equipment or information on mobility of the user equipment in relation to [0052] the access node may send an indication of the candidate UEs for support of MEC to the MEC server by sending the list to the MEC server).

Regarding claim 29, Ljung et al. discloses the information comprises station (STA) information (Ljung et al., [0038] the eNB may consider corresponding information as received from other UEs, information obtained by measurements performed by the eNB itself or information received from other nodes of the mobile communication network).

Regarding claim 30, Ljung et al. discloses the information comprises access point (AP) information (APinfo) (Ljung et al., [0050] the access node may evaluate if one or more conditions for MEC support are met by the UE(s), where the evaluation of may be based on information based on measurements performed by the access node).

Regarding claim 32, Ljung et al. discloses the APinfo comprises an information element indicating a channel load (Ljung et al., [0033] the local conditions may include current available computing capacity and/or memory, or current battery status, current computational demands of the candidate UE; [0040] the selection information may include information on local conditions at the UE, information on currently available computing capacity and/or currently available memory, current battery status, or current computational demands; [0047] if an interface load or processor load of the access node exceeds a threshold, the access node may determine that MEC support by UEs connected to the access node is not feasible from the perspective of the access node).

Regarding claim 33, Ljung et al. discloses the information is in accordance with the measurement configuration information (Ljung et al., [0040] having received the candidate list, the MEC server may proceed to request further information from one or more of the candidate MEC UEs, in relation to [0041] the request and the selection information would actually be conveyed through the eNB, which provides the radio connection to the UE).

Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ljung et al. (US 20190042318 A1) in view of Agarwal et al. (US 20200229037 A1).
Regarding claim 31, Ljung does not expressly disclose the APinfo comprises a time stamp.
Agarwal et al. for example, from an analogous field of endeavor (Agarwal et al., [0075] the serving edge service interacts with the central edge service agent to access information indicating the radio access bearer or IP flow that uses results generated by the edge service) discloses the APinfo comprises a time stamp (Agarwal et al., [0088] the serving edge service provides reports to the edge service agent on a per-user or per-bearer or per IP flow depending on how edge service reporting is configured, where the report includes information related to throughput guidance such as a timestamp, tunnel identifiers of the radio access bearer, throughput guidance values for flows that are identified by information provided in the original request).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the APinfo comprises a time stamp as taught by Agarwal et al. with the system of Ljung et al. in order to report the measurements (Agarwal et al., [0088]).


Agarwal et al. for example, from an analogous field of endeavor (Agarwal et al., [0075] the serving edge service interacts with the central edge service agent to access information indicating the radio access bearer or IP flow that uses results generated by the edge service) discloses the measurement configuration information is transmitted in a hypertext transfer protocol (HTTP) message (Agarwal et al., [0062] the edge service agent can provide the throughput guidance that is received "out-of-band" to an authorized application server using a secure HTTPS).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration information is transmitted in a hypertext transfer protocol (HTTP) message as taught by Agarwal et al. with the system of Ljung et al. in order to report the measurements (Agarwal et al., [0088]).

Claims 35 – 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal et al. (US 20200229037 A1).

Regarding claim 35, Agarwal et al. discloses method (Agarwal et al., FIG. 2) performed by a service consumer (Agarwal et al., FIG. 2, central edge service agent 270), the method comprising: 
Agarwal et al., FIG. 2, serving edge service 205), a hypertext transfer protocol (HTTP) message comprising measurement configuration information (Agarwal et al., [0086] the central edge service agent transmits a request to the edge serving service, over a RESTful interface such as HTTPS POST to have the serving edge service provide throughput guidance for the radio access bearer, which can be identified by a tunnel identifier).

Regarding claim 36, Agarwal et al. discloses receiving, by the service consumer from the WLAN information service, a message indicating that the measurement configuration information is successfully received by the WLAN information service (Agarwal et al., [0087] the serving edge service can encode values representative of the throughput guidance into a header of an uplink TCP acknowledgment packet).

Regarding claim 37, Agarwal et al. discloses transmitting, by the service consumer to the WLAN information service, a request for access point (AP) information (APinfo) (Agarwal et al., [0086] the central edge service agent transmits a request to the edge serving service, over a RESTful interface such as HTTPS POST to have the serving edge service provide throughput guidance for the radio access bearer, which can be identified by a tunnel identifier); and 
receiving, by the service consumer from the WLAN information service, the APinfo, in response to the request (Agarwal et al., [0088] the serving edge service provides reports to the central edge service agent on a per-user or per-bearer or per IP flow depending on how edge service reporting is configured).

Regarding claim 38, Agarwal et al. discloses the APinfo comprises a time stamp (Agarwal et al., [0088] the report includes information related to throughput guidance such as a timestamp, tunnel identifiers of the radio access bearer, throughput guidance values for flows that are identified by information provided in the original request) and an information element indicating a channel load (Agarwal et al., [0074] the serving edge service performs a computational algorithm and other tasks, inserting or enriching packets in a traffic load to include the service results in the packets for in-band reporting, considers throughput at the radio access bearer, IP flow, or cell level, as well as dynamic radio parameters available at the access elements such as HARQ retransmission parameters, PRB allocations, and buffer occupancies in relation to [0088] the report includes indications of uplink and downlink throughput for the radio access bearer, a value of throughput guidance for the radio access bearer if throughput guidance is calculated for all of the IP flows supported by the radio access bearer).

Regarding claim 39, Agarwal et al. discloses the APinfo comprises channel information (Agarwal et al., [0088] the serving edge service provides reports to the edge service agent on a per-user or per-bearer or per IP flow depending on how edge service reporting is configured).

et al. discloses the APinfo comprises physical layer information (Agarwal et al., [0073] implementing the serving edge service in the access element allows the serving edge service to access layer 1 and layer 2 parameters in real time, which allows the serving edge service to improve the accuracy and usefulness of service results generated by the serving edge service).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rasanen (US 20200068340 A1) is cited to show an event report, where the reporting of a UE entering or exiting a tracking area to a mobile edge control element or function to an MEC server or a plurality of MEC servers, that may be implemented with an interface between the network control element or function and the MEC server, wherein the network control element may send the necessary information to the MEC server(s) and with an interface between an eNB and the MEC server, where the eNB sends the information to the MEC server, which is similar to aspects of the claimed invention..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                 

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416